EXHIBIT 10.66

 

LOGO [g50146path1.jpg]

  

Path 1 Network Technologies Inc.

6215 Ferris Square, Suite 140

San Diego, CA 92121

 

Phone 858.450.4220

Fax 858.450.4203

www.path1.com

 

August 11, 2004

 

Jeff Hale

20 Sand Cherry

Littleton, CO 80127

 

Dear Jeff,

 

I have enjoyed talking to you about joining the Path 1 team as Vice President of
Sales. I am delighted to offer you this position as more fully set forth below

 

Position:

Reporting to:

Classification:

Base Annual Salary:

  

VP of Sales

John R. Zavoli President & CEO

Exempt

$160,000.00

Commission Rate:

   3% on $2.8 million quota (pro-rated for 2004) 3.25% in excess of quota.
Commissions will be earned generally on all revenues which you are involved in
generating or supporting, whether direct or indirect through the Company’s
partners or resellers. Upon commencement of your employment, we will agree on
those accounts which may be excluded from counting toward your quota because of,
for example, pre-existing purchase order commitments made by these customers or
partners.

Incentive Bonus:

   $20,000.00 upon hitting individual sales quota. $10,000.00 upon company
reporting $6 million in revenues in 2004.

Relocation Assistance:

   The company presently has no plans to relocate you and your family. However,
should we mutually agree at a later time to relocate you, we will negotiate and
agree on relocation assistance toward the relocation.

Stock Options/

Restricted Stock

   Subject to Board approval, stock options on 50,000 shares of Common Stock
with an exercise price at fair market value on the date of grant, vesting in
sixteen equal quarterly installments over four (4) years in accordance with the
company’s 2000 or 2004 Stock Option/Stock Issuance Plan.

Start Date:

Offer Expiration Date:

  

September 1, 2004

August 16, 2004

 

You must sign Path 1 Network Technologies’ Proprietary Information and Invention
Agreement on your first day of employment. We offer a comprehensive benefits
package, including company paid medical, dental, vision, Life and LTD. We
provide 3 weeks of Paid Time Off, as well as a holiday schedule that includes at
least 11 assigned or floating holidays. We also offer a 401(k) plan.

 

This written offer of employment contains our complete offer. Any
representations, whether written or oral, not contained in this letter are
expressly cancelled and superseded by this offer.

 

1 of 2



--------------------------------------------------------------------------------

Please sign and date the copy of this letter and return to my attention.

 

 

Sincerely,

 

John R. Zavoli

President and CEO

 

 

 

 

 

I understand that employment with Path 1 Network Technologies Inc. is “at will”,
and not for a specified term, and is at the mutual consent of the employee and
the company. Accordingly, either the employee or the company can terminate the
employment relationship at will, with or without cause, at any time. My
signature below memorializes my full understanding and acceptance of this offer
of employment.

 

Approved and Accepted

 

 

 

/s/    John R. Zavoli

     

8/12/04

Name

     

Date

 

2 of 2